Judgment, Supreme Court, New York County (Marcy Kahn, J., at suppression hearing; Michael Obús, J., at jury trial and sentence), rendered August 11, 1999, convicting defendant of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the third degree, and sentencing him, as a second felony offender, to concurrent terms of 6 to 12 years, unanimously affirmed.
Defendant’s suppression motion was properly denied. The initial detention of defendant was based on reasonable suspicion since he fit the description provided by the undercover officer, and the circumstances ripened into probable cause when *214the undercover officer made a confirmatory identification. The description was sufficiently detailed and accurate and the slight discrepancy as to the description of defendant’s clothing was insignificant. There was no need to call the undercover officer at the suppression hearing since there were no substantial issues presented as to the legality of defendant’s arrest (People v Petralia, 62 NY2d 47, cert denied 469 US 852).
The verdict was based on legally sufficient evidence and was not against the weight of the evidence (see, People v Bleakley, 69 NY2d 490). Issues of credibility and identification were properly presented to the jury and we find no reason to disturb its determinations.
The court properly closed the courtroom to the general public during the undercover officer’s testimony, while properly agreeing to admit persons who identified themselves as relatives and friends of defendant. The officer’s testimony during the Hinton hearing showed that the officer continued to work in the area of defendant’s arrest, that he had received threats in the past, that he feared for his safety and the integrity of his ongoing operations, and that he employed security precautions when appearing in court (see, People v Ayala, 90 NY2d 490, cert denied 522 US 1002). Concur — Williams, P.J., Nardelli, Andrias, Sullivan and Friedman, JJ.